DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adele Critchley on 04/19/2021.
The application has been amended as follows: 

Regarding claim 3, the phrase “lift the master roll from contacting and hold above the master roll table and the belt table” in lines 3-4 has been replaced with the phrase --lift the master roll from contacting the master roll table and the belt table and hold the master roll above the master roll table and the belt table--.

Regarding claim 5, the phrase “the first and or the second” in line 3 has been replaced with --the first and/or the second--.

Regarding claim 15, the term “codes” in line 6 has been replaced with –cords--.  

Allowable Subject Matter
Claims 1, 3-5, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitations “the 
Claims 3-5 and 11-15 are allowable by dependence on claim 1. 
The closest prior art of record is considered to be Hasegawa (US 2012/0111473) (of record), Miyamoto (DE 19502868, see machine translation), and Portinari et al. (WO 2014/155258).
Hasegawa discloses the claim limitations as discussed in the previous office action of record. However, Hasegawa does not expressly recite that the step of feeding the master roll from the master roll table to the belt table includes a repetition of feeding of the master roll for a short distance and stopping of the feeding, or that the second hand feeds the master roll by holding the master roll while the master roll is fed for the short distance, and releases the master roll, moves backward in the feeding direction of the master roll, and holds the master roll again while the feeding of the master roll is stopped. Instead, Hasegawa discloses that the step of feeding the master roll from the master roll table (Figs. 3A-3D: 13) to the belt table (Figs. 3A-3D: 14) comprises a first hand (Figs. 3A-3D: 40) continuously holding the front end of the belt from the master roll table to the belt table to the drum (Figs. 3A-3D: 2), and a second hand (Figs. 3A-3D: 50) holding the rear trailing part of the belt after the belt is cut and is positioned on the belt table (Fig. 3C) until it is taken to the drum (Fig. 3D). Hasegawa does not disclose a repetition of feeding of the master roll for a short distance and stopping of the feeding, nor does Hasegawa disclose that the second hand feeds the belt master roll a short distance, releases, moves backwards in the feeding direction, and holds the belt master roll again while the feeding is stopped. One of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify Hasegawa in such a manner as it would substantially and materially alter the intended operation and 
Miyamoto discloses conveying a master roll across two adjacent tables as well (Figs. 1-2). However, similar to Hasegawa, Miyamoto discloses a different method of holding the master roll by a first (Figs. 1-2: 9) and second hand (Figs. 1-2: 10) as it is conveyed across the tables ([0027]-[0029]). Miyamoto does not disclose a repetition of feeding of the master roll for a short distance and stopping of the feeding, nor does Miyamoto disclose that the second hand feeds the belt master roll a short distance, releases, moves backwards in the feeding direction, and holds the belt master roll again while the feeding is stopped. One of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify Miyamoto in such a manner as it would substantially and materially alter the intended operation and functionality of the method disclosed, which already discloses a different method of conveying the belt master roll across the tables, especially without any motivation or teaching to make such a modification. 
Portinari discloses a method of conveying a master roll across two adjacent tables as well (Figs. 6A-6I), with a cutting mechanism (Fig. 6F: 35) in between. However, similar to Hasegawa, Portinari discloses a different method of holding the master roll by a first and second hand (Figs. 6A-6I: 41, 45) as it is conveyed across the tables (Figs. 6A-6I). Portinari does not disclose a repetition of feeding of the master roll for a short distance and stopping of the feeding, nor does Portinari disclose that the second hand feeds the belt master roll a short distance, releases, moves backwards in the feeding direction, and holds the belt master roll again while the feeding is stopped. One of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify Portinari in such a manner as it would substantially and materially alter the intended operation and functionality of the method disclosed, which already discloses a different method of conveying the belt master roll across the tables, especially without any motivation or teaching to make such a modification. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749